DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 8/13/20 are acceptable to the examiner.

REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a second electrode separated from the waveguide and electrically connected to the waveguide, wherein an edge of the second electrode on a light entry side is located downstream of an edge of the first electrode on the light entry side in a propagation direction of the light, wherein the second electrode and the waveguide are located in a first resin layer in combination with the rest of claim 1 for the reasons stated by Applicant in the Remarks section filed 3/3/22.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein an edge of the second electrode on a light entry side is located downstream of an edge of the first electrode on the light entry side in a propagation direction of the light, wherein a first insulating film covers a portion of a top of an upper surface of the waveguide, and wherein a second insulating film is in contact with the first insulating film on the upper surface of the waveguide in combination with the rest of claim 6 for the reasons stated by Applicant in the Remarks section filed 3/3/22.
It is noted that claim 6 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious an edge of the second electrode on a light entry side is located downstream of an edge of the first electrode on the light entry side in a propagation direction of the light, the waveguide includes a first semiconductor layer of a first conductivity type, a first cladding layer, a core layer disposed on the first cladding layer, a second semiconductor layer of a second conductivity type, and a second cladding layer disposed between the second semiconductor layer and the core layer, the first electrode is in contact with an upper surface of the second semiconductor layer, and extends from the edge thereof toward downstream in the propagation direction of the light, the second electrode is in contact with an upper surface of the first semiconductor layer, and extends from the edge thereof toward downstream in the propagation direction of the light, and a length along the propagation direction of the light of the first electrode, and a length along the propagation direction of the light of the second electrode are shorter than a length along the propagation direction of the light of the waveguide in combination with the rest of claim 11 for the reasons stated by Applicant in the Remarks section filed 3/3/22.
It is noted that claim 11 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874